Citation Nr: 0018002	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-02 881	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical & Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from September 30, 1996 to March 11, 1997.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from May 1, 1997 to March 7, 1999.  

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from March 8, 1999.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to August 1970.  

2.	In June 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Error! Not a valid link.


